DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this information disclosure statement has been considered by the examiner.  

Allowable Subject Matter
Claims 20 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: independent claims 20 and 21 contains the limitations "when the second current reference picture is judged to be identical to the first adjacent reference picture, adding the first adjacent motion vector to a candidate list for a second current motion vector; when the second current reference picture is judged to be identical to the second adjacent reference picture, adding the second adjacent motion vector to the candidate list for the second current motion vector;" and “wherein when the second current reference picture is judged to not be identical to the first adjacent reference picture, the first adjacent motion vector is not added to the candidate list for the second current motion vector, and wherein when the second current reference picture is judged to not . 
The closest prior art, Kikuchi (U.S. 2007/0211802), Abe (U.S. 2008/0069235), Joch (U.S. 2009/0034621), Schmit (U.S. 2010/0166073), Tsai (U.S. 2012/0008688), Lee (U.S. 2012/0008690), He (U.S. 2011/0176610) and Sun (U.S. 2004/0057520), either singularly or in combination fail to anticipate or render obvious the above quoted limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483